            Case 3:18-cv-00150-JM Document 32 Filed 03/14/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

KRISTIE WEBER, individually and
on behalf of others similarly situated                                         PLAINTIFF

V.                                        3:18CV00150 JM

FOWLER FOODS INC., CHRIS FOWLER, and
SOUTHWEST ARKANSAS FOODS INC.                                                  DEFENDANTS

                                              ORDER

       Pending is Plaintiff’s Motion for Conditional Certification, For Disclosure of Contact

Information and to Send Notices. (ECF No. 27). The Defendant has responded. For the reasons

set forth below, the Motion is granted in part and denied in part.

       Plaintiff Kristie Weber brings this lawsuit on behalf of all former and current hourly-paid

employees and salaried Assistant Managers of Defendants who Plaintiff alleges were denied a

lawful minimum wage and overtime compensation for hours worked in excess of forty (40)

hours per week as required under the FLSA and AMWA. Plaintiff seeks conditional certification

of the collective action, disclosure of contact information for putative class members, and leave

to send a notice to all others similarly situated giving them the option to opt in to the case.

       I.      Certification

       In determining whether this case is appropriate for a court-authorized opt-in notice, the

Plaintiff must establish that she is Asimilarly situated@ to putative class members for purposes of

' 216(b). This Court has adopted a two-step approach to determine whether plaintiffs are

Asimilarly situated.@

       The first determination is made at the so-called Anotice stage.@ At the notice stage, the

                                                  1
             Case 3:18-cv-00150-JM Document 32 Filed 03/14/19 Page 2 of 4



          district court makes a decision,- usually based only on the pleadings and any affidavits
          which have been submittedB whether notice of the action should be given to potential
          class members.

                  Because the Court has minimal evidence, this determination is made using a fairly
          lenient standard, and typically results in Aconditional certification@ of a representative
          class. If the district court Aconditionally certifies@ the class, putative class members are
          given notice and the opportunity to Aopt-in.@ The actions proceed as a representative
          action throughout discovery.

                  The second determination is typically precipitated by a motion for
          Adecertification@ by the defendant usually filed after discovery is largely complete and the
          matter is ready for trial. At this stage, the court has much more information on which to
          base its decision, and makes a factual determination on the similarly situated question. If
          the claimants are similarly situated, the district court allows the representative action to
          proceed to trial. If the claimants are not similarly situated, the district court decertifies the
          class, and the opt-in plaintiffs are dismissed without prejudice. The class
          representativesBi.e., the original plaintiffsB proceed to trial on their individual claims.

Collins v. Barney=s Barn, Inc., No. 4:12CV00685 SWW, 2013 WL 1668984, *2 (E.D. Ark.

April, 17, 2013) (quoting Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213-14 (5th Cir. 1995)).

          In order to be similarly situated for purposes of ' 216(b), the Court may consider several

factors including: 1) whether plaintiffs hold the same job title; 2) whether they worked in the

same geographic location; 3) whether the alleged violations occurred during the same period; 4)

whether plaintiffs were subjected to the same policies and practices; and 5) the extent to which

the acts constituting the alleged violations are similar. Smith v. Frac Tech Servs., No.

4:09CV00679 JLH, 2009 WL 4251017 (E.D. Ark. Nov. 24, 2009).

          Plaintiff requests that the Court certify the following class pursuant to 29 U.S.C. '

216(b):

          All Fowler Foods and/or Southwest Arkansas Foods hourly-paid
          employees and/or Assistant Managers at any time since August 13, 2015.



                                                     2
              Case 3:18-cv-00150-JM Document 32 Filed 03/14/19 Page 3 of 4



        Plaintiff claims that she and all putative class members performed the same or similar job

duties which inevitably required more than forty (40) hours of work per week. Plaintiff claims

that as an hourly-paid employee she, and the other hourly-paid members of the putative class,

were required to clock out once the store was closed to customers, but they were not allowed to

leave the store until it had been fully cleaned and prepared for the next shift. As a result,

Defendants avoided paying for overtime wages by directing its hourly employees to only report

up to 40 hours per week on their time sheets. Plaintiff claims that the salaried employees were

misclassified as exempt employees in order to avoid paying them for overtime hours. She states

that as an Assistant Manager she, and other salaried Assistant Manager members of the putative

class, had substantially the same duties as the hourly-paid employees and did not have the

authority to hire and fire other employees.

        After carefully considering these factors, the Court finds that the Plaintiff has provided

enough information to establish that she is similarly situated to the putative class members at this

stage of the litigation. Accordingly, the Court finds that conditional certification is proper under

the FLSA for purposes of notice and discovery, and accordingly, certifies the class requested by

the Plaintiff.

        II.      Notice and Disclosure of Contact Information for Potential Opt-In Plaintiffs

        The form of notice proposed by the Plaintiff is appropriate and is hereby approved.

        The Court orders the Defendants to provide to Plaintiff’s counsel the names and

addresses of all persons who were employed by them as hourly-paid employees and/or salaried

Assistant Managers during the specified time within twenty-one (21) days from the entry of this

Order. The Defendants are not ordered to provide the information in electronic format because

the Defendants do not currently have the information in electronic format.



                                                  3
           Case 3:18-cv-00150-JM Document 32 Filed 03/14/19 Page 4 of 4



       The Court hereby authorizes a sixty-day opt-in period from the date the notice is mailed.

The lawyers for the Plaintiff are authorized to issue the notice and consent forms by mail. They

are also authorized to send a reminder postcard thirty days after the initial notice is mailed.

Plaintiff’s request to provide notice via electronic mailing or text message is denied.

       III.    Trial

       The Court will sever the class of hourly-paid employees and salaried Assistant Managers

for trial. Notice and discovery will proceed as one class as plead by the Plaintiff.

       IV.     Conclusion

       For these reasons and to the extent stated, Plaintiff’s Motion for Conditional

Certification, For Disclosure of Contact Information and to Send Notices (ECF No. 27) is

GRANTED IN PART and DENIED IN PART.

       IT IS SO ORDERED this 14th day of March, 2019.



                                                              ______________________________
                                                              James M. Moody Jr.




                                                  4
